EXHIBIT 10.1

CONCEPTUS, INC.

2010 EQUITY INCENTIVE AWARD PLAN

Adopted: April 27, 2010

Approved By Stockholders: June 14, 2010

ARTICLE 1.

PURPOSE

The purpose of the Conceptus, Inc. 2010 Equity Incentive Award Plan (as amended
from time to time, the “Plan”) is to promote the success and enhance the value
of Conceptus, Inc. (the “Company”) by linking the personal interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Performance Share award, a Performance Stock Unit award, a
Dividend Equivalents award, a Stock Payment award, a Deferred Stock award, a
Restricted Stock Unit award, a Performance Bonus Award or a Performance-Based
Award granted to a Participant pursuant to the Plan.

2.2 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award, including through electronic medium.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Change in Control” means and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is



--------------------------------------------------------------------------------

under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.4(a)
or Section 2.4(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.4(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto. In addition, if a Change in Control constitutes a payment event with
respect to any Award which provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in this
Section 2.5 with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required
by Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Committee” means the committee of the Board described in Article 13.

2.7 “Company” has the meaning given in Article 1.

2.8 “Consultant” means any consultant or adviser if: (a) the consultant or
adviser renders bona fide services to the Company or any Subsidiary; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(c) the consultant or adviser is a natural person.

2.9 “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.10 “Deferred Stock” means a right to receive a specified number of shares of
Stock during specified time periods pursuant to Section 8.5.

2.11 “Director” means a member of the Board, or as applicable, a member of the
board of directors of a Subsidiary.

2.12 “Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time.

2.13 “Dividend Equivalents” means a right granted to a Participant pursuant to
Section 8.3 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.

2.14 “DRO” means a domestic relations order as defined by the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended from time to
time, or the rules thereunder.

2.15 “Effective Date” has the meaning set forth in Section 14.1.

2.16 “Eligible Individual” means any person who is an Employee, a Consultant or
an Independent Director, as determined by the Committee.

2.17 “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.

2.18 “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
or recapitalization through a large, nonrecurring cash dividend, that affects
the shares of Stock (or other securities of the Company) or the share price of
Stock (or other securities) and causes a change in the per share value of the
Stock underlying outstanding Awards.

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

2.20 “Fair Market Value” means, as of any given date, (a) if Stock is traded on
any established stock exchange, the closing price of a share of Stock as
reported in the Wall Street Journal (or such other source as the Company may
deem reliable for such purposes) for such date, or if no sale occurred on such
date, the first trading date immediately prior to such date during which a sale
occurred; or (b) if Stock is not traded on an exchange but is quoted on a
national market or other quotation system, the last sales price on such date, or
if no sales occurred on such date, then on the date immediately prior to such
date on which sales prices are reported; or (c) if Stock is not publicly traded,
the fair market value established by the Committee acting in good faith.

2.21 “Full Value Award” means a Restricted Stock award, a Performance Share
award, a Performance Stock Unit award, a Stock Payment award, a Dividend
Equivalents award, a Deferred Stock award, a Restricted Stock Unit award, a
Performance Bonus Award or a Performance-Based Award.

2.22 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

2.23 “Independent Director” means a Director of the Company who is not an
Employee.

2.24 “Independent Director Equity Compensation Policy” shall have the meaning
set forth in Article 12.

2.25 “Non-Employee Director” means a Director of the Company who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.

2.26 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

2.27 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.

2.28 “Participant” means any Eligible Individual who, as a Director, Consultant
or Employee, has been granted an Award pursuant to the Plan.

2.29 “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Section 8.7, but which is subject to the terms and
conditions set forth in Article 9. All Performance-Based Awards are intended to
qualify as Qualified Performance-Based Compensation.

2.30 “Performance Bonus Award” has the meaning set forth in Section 8.7.

2.31 “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance

 

4



--------------------------------------------------------------------------------

Goals are limited to the following: net earnings (either before or after
interest, taxes, depreciation and amortization), economic value-added, sales or
revenue, net income (either before or after taxes), operating earnings, cash
flow (including, but not limited to, operating cash flow and free cash flow),
cash flow return on capital, return on net assets, return on stockholders’
equity, return on assets, return on capital, stockholder returns, return on
sales, gross or net profit margin, productivity, expense, margins, operating
efficiency, customer satisfaction, working capital, earnings per share, price
per share of Stock, and market share, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group. The Committee shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.

2.32 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, network, business
unit, or an individual. The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

2.33 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, an Award.

2.34 “Performance Share” means a right granted to a Participant pursuant to
Section 8.1, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance-based targets established by the
Committee.

2.35 “Performance Stock Unit” means a right granted to a Participant pursuant to
Section 8.2, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance-based targets established by the
Committee.

2.36 “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined under the instructions to use of
the Form S-8 Registration Statement under the Securities Act, after taking into
account any state, federal, local or foreign tax and securities laws applicable
to transferable Awards.

2.37 “Plan” has the meaning set forth in Article 1.

2.38 “Prior Plans” means, collectively, the following plans of the Company: the
Conceptus, Inc. Equity Incentive Plan, the Conceptus, Inc. Twelfth Amended and
Restated 2001 Equity Incentive Plan and the Conceptus, Inc. Amended and Restated
2002 Non-Qualified Stock Option Plan, in each case as such plan may be amended
from time to time.

 

5



--------------------------------------------------------------------------------

2.39 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code and which is subject to the terms and
conditions set forth in Article 9.

2.40 “Restricted Stock” means Stock awarded to a Participant pursuant to Article
6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

2.41 “Restricted Stock Unit” means an Award granted pursuant to Section 8.6.

2.42 “Securities Act” means the Securities Act of 1933, as amended.

2.43 “Stock” means the common stock of the Company, par value $0.003 per share,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 11.

2.44 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.

2.45 “Stock Payment” means a payment in the form of shares of Stock granted
pursuant to Section 8.4 as part of any bonus, deferred compensation or other
arrangement.

2.46 “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

2.47 “Substitute Awards” means Awards granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combined.

2.48 “Successor Entity” has the meaning given in Section 2.4(c)(i).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Article 11 and Sections 3.1(b), (c) and (d), the maximum
aggregate number of shares of Stock that may be issued or delivered under the
Plan is (i) 3,000,000 shares of Stock plus (ii) that number of shares of Stock
that as of March 31, 2010 are

 

6



--------------------------------------------------------------------------------

available for issuance under the Prior Plans plus (iii) that number of shares of
Stock that are subject to equity awards granted under the Prior Plans which were
outstanding as of March 31, 2010 and thereafter terminate, expire, lapse or are
forfeited for any reason and which following the termination, expiration, lapse
or forfeiture of such awards do not again become available for issuance under
the Prior Plans; provided, however, that such aggregate number of shares of
Stock available for issuance under the Plan shall be reduced by two and a half
(2.5) shares for each share of Stock delivered in settlement of any Full Value
Award. The aggregate number of shares of Stock available for issuance under the
Prior Plans as of March 31, 2010 was 152,259, the aggregate number of shares of
Stock subject to outstanding awards under the Prior Plans as of March 31, 2010
was 10,128,105, and, accordingly, the total number of shares of Stock in the
preceding sentence shall not exceed 13,280,634.

(b) If an award granted under a Prior Plan or an Award is forfeited (including a
repurchase of an unvested Award upon a Participant’s termination of service at a
price equal to the par value of the Stock subject to the Award) or expires, the
shares of Stock subject to such Award or award under the Prior Plan shall, to
the extent of such forfeiture or expiration, again be available for Awards under
the Plan, subject to Section 3.1(d) below. Notwithstanding anything to the
contrary contained herein, the following shares of Stock shall not be added to
the shares of Stock authorized for grant under paragraph (a) of this Section:
(i) shares of Stock tendered by the Participant or withheld by the Company in
payment of the purchase price of an Option or an option granted under a Prior
Plan, (ii) shares of Stock tendered by the Participant or withheld by the
Company to satisfy any tax withholding obligation with respect to an Award or an
award granted under a Prior Plan, and (iii) shares of Stock subject to a Stock
Appreciation Right (or a stock appreciation right from a Prior Plan) that are
not issued in connection with the stock settlement of the Stock Appreciation
Right (or a stock appreciation right from a Prior Plan) on exercise thereof.
Notwithstanding the provisions of this Section 3.1(b), no shares of Stock may
again be optioned, granted or awarded if such action would cause an Incentive
Stock Option to fail to qualify as an incentive stock option under Section 422
of the Code.

(c) Substitute Awards shall not reduce the shares of Stock authorized for grant
under the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares of Stock authorized for grant under the Plan; provided that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not Employees,
Consultants or Directors prior to such acquisition or combination.

(d) Any shares of Stock that again become available for grant pursuant to this
Section 3 shall be added back as (i) one (1) share of stock if such shares of
Stock were subject to Options or Stock Appreciation Rights granted under the
Plan or options or stock appreciation

 

7



--------------------------------------------------------------------------------

rights granted under the Prior Plans and (ii) as two and a half (2.5) shares of
Stock if such shares of Stock were subject to Full Value Awards or awards other
than options or stock appreciation rights granted under the Prior Plans.

(e) Notwithstanding anything to the contrary in this Section 3, or elsewhere in
this Plan, but subject to adjustment pursuant to Article 11 of the Plan, the
aggregate number of shares of Stock actually issued or transferred by the
Company upon the exercise of Incentive Stock Options shall not exceed 13,280,634
shares of Stock.

3.2 Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11, the maximum
number of shares of Stock with respect to one or more Awards that may be granted
to any one Participant during any calendar year shall be 800,000 shares of
Stock. The maximum amount that may be paid in cash to any one Participant during
any calendar year with respect to any Performance-Based Award (including,
without limitation, any Performance Bonus Award) shall be $2,000,000.

ARTICLE 4.

ELIGIBILITY AND PARTICIPATION

4.1 Eligibility. Each Eligible Individual shall be eligible to be granted one or
more Awards pursuant to the Plan.

4.2 Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
this Plan.

4.3 Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Eligible Individuals, the
Committee, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (iii) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws; (iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 of the Plan; and (v) take
any action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law or governing statute or any other
applicable law.

 

8



--------------------------------------------------------------------------------

ARTICLE 5.

STOCK OPTIONS

5.1 General. The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock subject to an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided, that, subject to Section 5.2(c), the exercise price for any Option
shall not be less than 100% of the Fair Market Value of a share of Stock on the
date of grant. Notwithstanding the foregoing, Options that are Substitute Awards
may be granted with a per share exercise price other than as required in the
preceding sentence.

(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed seven (7) years. The
Committee shall also determine the Performance Criteria, other specific
performance criteria or other conditions, if any, that must be satisfied before
all or part of an Option may be exercised.

(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid and the form of payment, including, without
limitation: (i) cash, (ii) shares of Stock held for such period of time as may
be required by the Committee and having a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, or (iii) other property acceptable to the Committee (including
through the delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; provided that payment of such proceeds is then made to the
Company upon settlement of such sale). Notwithstanding any other provision of
the Plan to the contrary, no Participant who is a Director or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to pay the exercise price of an Option, or continue any
extension of credit with respect to the exercise price of an Option with a loan
from the Company or a loan arranged by the Company (d) in violation of
Section 13(k) of the Exchange Act.

(e) Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.

5.2 Incentive Stock Options. Incentive Stock Options shall be granted only to
Employees and the terms of any Incentive Stock Options granted pursuant to the
Plan, in addition to the requirements of Section 5.1, must comply with the
provisions of this Section 5.2.

 

9



--------------------------------------------------------------------------------

(a) Expiration. Subject to Section 5.2(c), an Incentive Stock Option shall
expire and may not be exercised to any extent by anyone after the date seven
(7) years from the date it is granted, unless an earlier time is set in the
Award Agreement.

(b) Dollar Limitation. The aggregate Fair Market Value (determined as of the
time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

(c) Ten Percent Owners. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.

(d) Notice of Disposition. The Participant shall give the Company prompt notice
of any disposition of shares of Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such shares of Stock to the
Participant.

(e) Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.

(f) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.

ARTICLE 6.

RESTRICTED STOCK AWARDS

6.1 Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock to any Eligible Individual selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
All Awards of Restricted Stock shall be evidenced by an Award Agreement and
shall be subject to Article 10.

6.2 Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock) and
may be linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee. These restrictions
may lapse separately or in combination at such times, pursuant to such
circumstances, in such installments, or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter.

 

10



--------------------------------------------------------------------------------

ARTICLE 7.

STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights.

(a) A Stock Appreciation Right may be granted to any Eligible Individual
selected by the Committee. The exercise price per share of Stock subject to each
Stock Appreciation Right shall be set by the Committee, but shall not be less
than 100% of the per share Fair Market Value on the date the Stock Appreciation
Right is granted. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose
(including any Performance Criteria or other specific performance criteria that
must be satisfied before all or part of a Stock Appreciation Right may be
exercised) and shall be evidenced by an Award Agreement. The Committee shall
determine the time or times at which a SAR may be exercised in whole or in part;
provided that the term of any SAR granted under the Plan shall not exceed seven
(7) years.

(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Stock on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted (which may be the original date of grant for a Substitute Award) and
(ii) the number of shares of Stock with respect to which the Stock Appreciation
Right is exercised, subject to any limitations the Committee may impose.

7.2 Payment and Limitations on Exercise.

(a) Subject to Section 7.2(b), payment of the amounts determined under
Section 7.1(b) above shall be in cash, in Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised) or a combination of
both, as determined by the Committee and set forth in the Award Agreement.

(b) To the extent any payment under this Section 7 is effected in Stock, it
shall be made subject to satisfaction of all provisions of Article 5 above
pertaining to Options.

ARTICLE 8.

OTHER TYPES OF AWARDS

8.1 Performance Share Awards. Any Eligible Individual selected by the Committee
may be granted one or more Performance Share awards which shall be denominated
in a number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

 

11



--------------------------------------------------------------------------------

8.2 Performance Stock Units. Any Eligible Individual selected by the Committee
may be granted one or more Performance Stock Unit awards which shall be
denominated in unit equivalent of shares of Stock and/or units of value
including dollar value of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

8.3 Dividend Equivalents. Any Eligible Individual selected by the Committee may
be granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award other than an Option or Stock Appreciation
Right, to be credited as of dividend payment dates, during the period between
the date such Award is granted and the date such Award is exercised, vests or
expires, as determined by the Committee. Such Dividend Equivalents shall be
converted to cash or additional shares of Stock by such formula and at such time
and subject to such limitations as may be determined by the Committee.
Notwithstanding the foregoing, any Dividend Equivalents granted with respect to
Performance Shares, Performance Stock Units, Performance Bonus Awards or
Performance-Based Awards shall only be paid as such Awards vest based upon the
achievement of the applicable Performance Goals or other performance-based
objectives. For the avoidance of doubt, Dividend Equivalents shall not be
granted with respect to Options or Stock Appreciation Rights.

8.4 Stock Payments. Any Eligible Individual selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares shall be determined by the Committee and may be
based upon the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, determined on the date such Stock
Payment is made or on any date thereafter.

8.5 Deferred Stock. Any Eligible Individual selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee subject to Section 10.6. Stock underlying a Deferred Stock award will
not be issued until the Deferred Stock award has vested, pursuant to a vesting
schedule or performance criteria set by the Committee. Unless otherwise provided
by the Committee, a Participant awarded Deferred Stock shall have no rights as a
Company stockholder with respect to such Deferred Stock until such time as the
Deferred Stock award has vested and the Stock underlying the Deferred Stock
award has been issued.

 

12



--------------------------------------------------------------------------------

8.6 Restricted Stock Units. The Committee is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee. At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate subject to Section 10.6. At the time of grant, the Committee shall
specify the maturity date applicable to each grant of Restricted Stock Units
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the grantee. On the maturity date, the Company
shall, subject to Section 10.5(b), transfer to the Participant one unrestricted,
fully transferable share of Stock for each Restricted Stock Unit scheduled to be
paid out on such date and not previously forfeited.

8.7 Performance Bonus Awards. Any Eligible Individual selected by the Committee
may be granted one or more Performance-Based Awards in the form of a cash bonus
(a “Performance Bonus Award”) payable upon the attainment of Performance Goals
that are established by the Committee and relate to one or more of the
Performance Criteria, in each case on a specified date or dates or over any
period or periods determined by the Committee subject to Section 10.6. Any such
Performance Bonus Award paid to a Covered Employee shall be based upon
objectively determinable bonus formulas established in accordance with Article
9.

ARTICLE 9.

PERFORMANCE-BASED AWARDS

9.1 Purpose. The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 6 and 8 as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6, 8 or 10; provided, however, that the
Committee may in its discretion grant Awards to Eligible Individuals (including
Covered Employees) that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

9.2 Applicability. This Article 9 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.

9.3 Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Articles 6 or 8 which may be granted to one or more Covered Employees, no later
than ninety (90) days

 

13



--------------------------------------------------------------------------------

following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Section 162(m) of the Code), the Committee shall, in
writing, (a) designate one or more Covered Employees, (b) select the Performance
Criteria applicable to the Performance Period, (c) establish the Performance
Goals, and amounts of such Awards, as applicable, which may be earned for such
Performance Period, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee shall certify
in writing whether the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned by a Covered Employee, the
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period.

9.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
a payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the amount
earned under a Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.

9.5 Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

ARTICLE 10.

PROVISIONS APPLICABLE TO AWARDS

10.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

10.2 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

 

14



--------------------------------------------------------------------------------

10.3 Limits on Transfer.

(a) Except as otherwise provided in Section 10.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii) During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

(b) Notwithstanding Section 10.3(a), the Administrator, in its sole discretion,
may determine to permit a Participant to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award); and (iii) the
Participant and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal,
state and foreign securities laws and (C) evidence the transfer.

10.4 Beneficiaries. Notwithstanding Section 10.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable

 

15



--------------------------------------------------------------------------------

to the Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If the Participant is married and resides in a community property
state, a designation of a person other than the Participant’s spouse as his or
her beneficiary with respect to more than 50% of the Participant’s interest in
the Award shall not be effective without the prior written consent of the
Participant’s spouse. If no beneficiary has been designated or survives the
Participant, payment shall be made to the person entitled thereto pursuant to
the Participant’s will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

10.5 Stock Certificates; Book Entry Procedures.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.

(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Stock issued in connection with any Award and instead such shares of Stock shall
be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator).

10.6 Full Value Award Vesting Limitations. Subject to Section 11 and except as
may be determined by the Committee in the event of the Participant’s death,
Disability or retirement, notwithstanding any other provision of this Plan to
the contrary, Full Value Awards made to Employees shall become vested over a
period of not less than three years (or, in the case of vesting based upon the
attainment of Performance Goals or other performance-based objectives, over a
period of not less than one year, which shall include fully-vested Awards
granted in lieu of cash awards that have been earned based on a performance
period of at least one year); provided, however, that notwithstanding the
foregoing, (i) Full Value Awards that result in the issuance of an aggregate of
up to 5% of the shares of Stock available pursuant to Section 3.1(a) may be
granted to any one or more Participants without respect to such

 

16



--------------------------------------------------------------------------------

minimum vesting provisions and (ii) the Company may grant Full Value Awards to
employees newly hired by the Company or any of its Subsidiaries without respect
to such minimum vesting provisions.

10.7 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

10.8 Term. Except as otherwise provided herein, the term of any Award shall be
set by the Committee in its discretion.

10.9 Exercise or Purchase Price. Except as set forth in Sections 5.1(a) and
7.1(b), the Committee may establish the exercise or purchase price, if any, of
any Award; provided, however, that such price shall not be less than the par
value of a share of Stock on the date of grant, unless otherwise permitted by
applicable state law.

10.10 Treatment upon Termination of Employment or Service. An Award shall only
be exercisable or payable while the Participant is an Employee, Consultant or
Director, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award may be exercised or paid
subsequent to a termination of employment or service, as applicable, or
following a Change in Control of the Company, or because of the Participant’s
retirement, death or Disability, or otherwise.

10.11 Form of Payment. Payments with respect to any Awards granted under this
Plan shall be made in cash, in Stock or a combination of both, as determined by
the Committee and set forth in the Award Agreement.

10.12 Award Agreement. All Awards granted under this Plan shall be subject to
such additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.

ARTICLE 11.

CHANGES IN CAPITAL STRUCTURE

11.1 Adjustments.

(a) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.1(b) and 11.1(c):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, will be equitably
adjusted. The adjustments provided under this Section 11.1(a)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

 

17



--------------------------------------------------------------------------------

(ii) With respect to the aggregate number and kind of shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 and 3.3), the Committee shall make such equitable adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
Equity Restructuring.

(b) Other than in connection with an Equity Restructuring, in the event of any
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of Stock or the share price of the Stock, the
Committee may make such equitable adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (a) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3); (b) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (c) the grant or exercise price per share for any outstanding
Awards under the Plan.

(c) Other than in connection with an Equity Restructuring, in the event of any
transaction or event described in Section 11.1 or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles, the Committee, in its
sole and absolute discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Committee determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash and/or property, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 11.1 the Committee determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Award and/or in the terms and conditions of (including the
grant or exercise price), and the criteria included in, outstanding options,
rights and awards and options, rights and awards which may be granted in the
future;

 

18



--------------------------------------------------------------------------------

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

11.2 Change in Control. If the Company undergoes a Change in Control, then any
surviving corporation or entity or acquiring corporation or entity, or affiliate
of such corporation or entity, may assume any Awards outstanding under the Plan
or may substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in the Change in Control) for those
outstanding under the Plan. Notwithstanding Section 11.1, and except as may
otherwise be provided in any applicable Award Agreement or other written
agreement entered into between the Company and a Participant, if a Change in
Control occurs and a Participant’s Award is not assumed or an equivalent award
substituted by a successor entity, then immediately prior to the Change in
Control such Award shall become fully exercisable and all forfeiture
restrictions on such Awards shall lapse. Upon, or in anticipation of, a Change
in Control, the Committee may cause any and all Awards outstanding hereunder to
terminate at a specific time in the future, including but not limited to the
date of such Change in Control, and shall give each Participant the right to
exercise such Awards during a period of time as the Committee, in its sole and
absolute discretion, shall determine. In the event that the terms of any
agreement between the Company or any Company subsidiary or affiliate and a
Participant contains provisions that conflict with and are more restrictive than
the provisions of this Section 11.2, this Section 11.2 shall prevail and control
and the more restrictive terms of such agreement (and only such terms) shall be
of no force or effect. Notwithstanding the assumption or substitution of Awards
granted to Participants other than Independent Directors pursuant to the
foregoing provisions, any Award granted to an Independent Director pursuant to
the Independent Director Equity Compensation Policy which is outstanding
immediately prior to the closing of the Change in Control shall be accelerated
and made fully vested and/or exercisable, as applicable, at least ten (10) days
prior to the closing of the Change in Control.

11.3 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

11.4 Restrictions on Exercise. In the event of any pending stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than

 

19



--------------------------------------------------------------------------------

normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Stock or the share price of the Stock including any
Equity Restructuring, for reasons of administrative convenience, the Company in
its sole discretion may refuse to permit the exercise of any Award during a
period of 30 days prior to the consummation of any such transaction.

ARTICLE 12.

GRANTS OF AWARDS TO INDEPENDENT DIRECTORS

Notwithstanding anything herein to the contrary, the grant of any Award to an
Independent Director shall be made by the Board pursuant to a written policy or
program which may be recommended by a committee of the Board and approved by the
Board (the “Independent Director Equity Compensation Policy”) in its discretion.
The Independent Director Equity Compensation Policy shall set forth the type of
Award(s) to be granted to Independent Directors, the number of shares of Stock
to be subject to Independent Director Awards, the conditions on which such
Awards shall be granted, become exercisable and/or payable and expire, and such
other terms and conditions as may be set forth in the Independent Director
Equity Compensation Policy and determined by the Board in its discretion. For
the avoidance of doubt, Awards granted to Independent Directors shall be subject
to all of the limitations set forth in the Plan.

ARTICLE 13.

ADMINISTRATION

13.1 Committee. Unless and until the Board delegates administration of the Plan
to a Committee as set forth below, the Plan shall be administered by the full
Board, and for such purposes the term “Committee” as used in this Plan shall be
deemed to refer to the Board. The Board, at its discretion or as otherwise
necessary to comply with the requirements of Section 162(m) of the Code, Rule
16b-3 promulgated under the Exchange Act or to the extent required by any other
applicable rule or regulation, may delegate administration of the Plan to a
Committee consisting of two or more members of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
members of the Board each of whom is an “outside director,” within the meaning
of Section 162(m) of the Code, a Non-Employee Director and an “independent
director” under the rules of the NASDAQ Stock Market (or other principal
securities market on which shares of Stock are traded); provided that any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 13.1 or
otherwise provided in any charter of the Committee. Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
“Committee” as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 13.5. In its sole discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3

 

20



--------------------------------------------------------------------------------

under the Exchange Act or Section 162(m) of the Code, or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment; Committee members may resign at any time by delivering written
notice to the Board; and vacancies in the Committee may only be filled by the
Board.

13.2 Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

13.3 Authority of Committee. Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:

(a) Designate Participants to receive Awards;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

 

21



--------------------------------------------------------------------------------

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.

13.4 Decisions Binding. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

13.5 Delegation of Authority. To the extent permitted by applicable law, the
Board or the Committee may from time to time delegate to a committee of one or
more members of the Board or one or more officers of the Company the authority
to grant or amend Awards to Participants other than (a) Employees who are
subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder. Any delegation hereunder shall be subject
to the restrictions and limits that the Board or the Committee, as applicable,
specifies at the time of such delegation, and the Board or the Committee, as
applicable, may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 13.5 shall
serve in such capacity at the pleasure of the Board.

ARTICLE 14.

EFFECTIVE AND EXPIRATION DATE

14.1 Effective Date. The Plan is effective as of the date the Plan is approved
by the Company’s stockholders (the “Effective Date”). The Plan will be deemed to
be approved by the stockholders if it is approved either:

(a) By a majority of the votes cast at a duly held stockholder’s meeting at
which a quorum representing a majority of outstanding voting stock is, either in
person or by proxy, present and voting on the plan; or

(b) By a method and in a degree that would be treated as adequate under Delaware
law in the case of an action requiring stockholder approval.

14.2 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after the tenth anniversary of the Effective Date, except
that no Incentive Stock Options may be granted under the Plan after the earlier
of the tenth anniversary of (a) the date the Plan is approved by the Board or
(b) the Effective Date. Any Awards that are outstanding on the tenth anniversary
of the Effective Date shall remain in force according to the terms of the Plan
and the applicable Award Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE 15.

AMENDMENT, MODIFICATION, AND TERMINATION

15.1 Amendment, Modification, and Termination. Subject to Section 16.14, with
the approval of the Board, at any time and from time to time, the Committee may
terminate, amend or modify the Plan; provided, however, that (a) to the extent
necessary and desirable to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval shall be required for any amendment to the Plan that (i) increases the
number of shares available under the Plan (other than any adjustment as provided
by Article 11), (ii) permits the Committee to grant Options with an exercise
price that is below Fair Market Value on the date of grant, or (iii) permits the
Committee to extend the exercise period for an Option beyond seven (7) years
from the date of grant. Notwithstanding any provision in this Plan to the
contrary, absent approval of the stockholders of the Company, (i) except as
permitted by Article 11, no Option or SAR may be amended to reduce the per share
exercise price of the shares subject to such Option or SAR below the per share
exercise price as of the date the Option or SAR is granted and (ii) except as
permitted by Article 11, no Award or cash award may be granted in exchange for
the cancellation or surrender of an Option or SAR. Further notwithstanding any
provision in this Plan to the contrary, except as permitted by Article 11,
absent the approval of the stockholders of the Company, the Committee shall not
offer to buyout for a payment in cash, an Option or Stock Appreciation Right
previously granted.

15.2 Awards Previously Granted. Except with respect to amendments made pursuant
to Section 16.14, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted pursuant to
the Plan without the prior written consent of the Participant.

ARTICLE 16.

GENERAL PROVISIONS

16.1 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Committee is obligated to treat Eligible Individuals, Participants or any
other persons uniformly.

16.2 No Stockholders Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to shares of Stock
covered by any Award until the Participant becomes the record owner of such
shares of Stock.

16.3 Withholding. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan. The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold shares of Stock otherwise issuable under an Award having a Fair Market
Value equal to the sums required to be withheld. Notwithstanding any other
provision of the Plan, the number of shares of Stock which may be withheld with
respect to the issuance,

 

23



--------------------------------------------------------------------------------

vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

16.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.

16.5 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

16.6 Indemnification. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

16.7 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

16.8 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

16.9 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

24



--------------------------------------------------------------------------------

16.10 Fractional Shares. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

16.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

16.12 Government and Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act, as amended, any of the shares of Stock paid pursuant to the
Plan. If the shares paid pursuant to the Plan may in certain circumstances be
exempt from registration pursuant to the Securities Act, as amended, the Company
may restrict the transfer of such shares in such manner as it deems advisable to
ensure the availability of any such exemption.

16.13 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware without regard
to otherwise governing principles of conflicts of law.

16.14 Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

 

25